

115 SRES 735 IS: Condemning the mass atrocities committed against the Rohingya in Burma and urging accountability for the Burmese military.
U.S. Senate
2018-12-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



III115th CONGRESS2d SessionS. RES. 735IN THE SENATE OF THE UNITED STATESDecember 19, 2018Mr. Markey (for himself, Mr. Rubio, Mr. Cardin, Ms. Collins, and Mr. Merkley) submitted the following resolution; which was referred to the Committee on Foreign RelationsRESOLUTIONCondemning the mass atrocities committed against the Rohingya in Burma and urging accountability
			 for the Burmese military.
	
 Whereas, in recent decades, the Rohingya people have lost, through systematic discrimination by Burmese national, state, and local authorities, a range of civil and political rights, including citizenship, and face barriers today such that they have been rendered stateless;
 Whereas, beginning on August 25, 2017, the Government of Burma military and security forces, as well as civilian mobs, carried out widespread attacks, rapes, killings, and the burning of villages throughout Rakhine State, resulting in approximately 730,000 Rohingya fleeing to Bangladesh and bringing the total Rohingya refugee population in Cox’s Bazar to over 900,000;
 Whereas international observers widely agree that Burma has not made progress on the more crucial of the 88 recommendations of the Rakhine Advisory Commission that addresses the root causes of conflict and ensures the rights and dignity of the Rohingya: freedom of movement, civil documentation, and a transparent pathway to citizenship;
 Whereas, since the beginning of the violence in August 2017, humanitarian and media access to Rakhine State has been extremely limited;
 Whereas Reuters journalists Wa Lone and Kyaw Soe Oo were arrested on December 12, 2017, for their work to report on the Burmese military’s violent campaign against the Rohingya;
 Whereas, on November 14, 2018, Vice President Mike Pence said, This is a tragedy that has touched the hearts of millions of Americans. The violence and persecution by military and vigilantes that resulted in driving 700,000 Rohingya to Bangladesh is without excuse.;
 Whereas, to date, though the refugee crisis is not of their making, the Government of Bangladesh has accommodated the rapid and massive influx of Rohingya refugees into Cox’s Bazar;
 Whereas Burma’s civilian government, led by State Counsellor Aung San Suu Kyi and President Win Myint, has yet to take the necessary steps to address the violence directed against the Rohingya, has failed to create the necessary conditions for returns (including by actively impeding access to northern Rakhine by UNHCR, UNDP, humanitarian organizations, and journalists), and has failed to fully implement recommendations from the Rakhine Advisory Commission that address the root causes of conflict in Rakhine;
 Whereas, on August 27, 2018, the United Nations International Fact Finding Mission on Myanmar released a report stating that, The Mission concluded … that there is sufficient information to warrant the investigation and prosecution of senior officials in the Tatmadaw chain of command, so that a competent court can determine their liability for genocide in relation to the situation in Rakhine State.;
 Whereas, on August 25, 2018, Secretary of State Mike Pompeo stated that [a] year ago, following deadly militant attacks, security forces responded by launching abhorrent ethnic cleansing of ethnic Rohingya in Burma, and continued, The U.S. will continue to hold those responsible accountable. The military must respect human rights for Burma’s democracy to succeed.;
 Whereas, on August 17, 2018, the Department of the Treasury announced sanctions on five Tatmadaw officers and two Tatmadaw units for human rights abuses in Rakhine, Kachin, and Shan states;
 Whereas, on September 24, 2018, the Department of State released a report entitled Documentation of Atrocities in Northern Rakhine State that stated the military targeted civilians indiscriminately and often with extreme brutality and that the violence in northern Rakhine State was extreme, large-scale, widespread and seemingly geared toward both terrorizing the population and driving out the Rohingya residents and that the scope and scale of the military’s operations indicate that they were well-planned and coordinated;
 Whereas, on November 29, 2018, the Public International Law and Policy Group, which was contracted by the Department of State to collect evidence for the Department’s report, issued its own report that concluded there is a reasonable basis to conclude that war crimes, crimes against humanity, and genocide were committed against the Rohingya population;
 Whereas the United Nations Convention on the Prevention and Punishment of the Crime of Genocide, signed at Paris December 9, 1948, declares that genocide means any of the following acts committed with the intent to destroy, in whole or in part, a national, ethnical, racial or religious group, as such: (a) Killing members of the group; (b) Causing serious bodily or mental harm to members of the group; (c) Deliberately inflicting on the group conditions of life calculated to bring about its physical destruction in whole or in part; (d) Imposing measures intended to prevent births within the group; (e) Forcibly transferring children of the group to another group and that [t]he following acts shall be punishable: (a) Genocide; (b) Conspiracy to commit genocide; (c) Direct and public incitement to commit genocide; (d) Attempt to commit genocide; (e) Complicity in genocide; and
 Whereas the United States Holocaust Memorial announced on December 3, 2018, that there is compelling evidence that Burmese authorities have intentionally sought to destroy the Rohingya people because of their ethnic and religious identity, and concluded there was compelling evidence genocide was committed: Now, therefore, be it
	
 That the Senate— (1)condemns the atrocities and displacement inflicted on Burma’s Rohingya population by the Burmese military and security forces since August 2017;
 (2)calls on the Secretary of State, based on credible evidence, to make a formal determination on whether the crimes committed since August 2017, amount to genocide;
 (3)commends the role of the Government of Bangladesh in receiving Rohingya refugees to date and urges the Government of Bangladesh to continue allowing the full participation of UNHCR and human rights organization in accessing refugee camps;
 (4)calls upon Facebook and other social media platforms to take the appropriate steps to guard against the dissemination of hate speech exploiting ethnic divisions in Burma;
 (5)calls on the Government of Burma to immediately release Reuters journalists Wa Lone and Kyaw Soe Oo;
 (6)urges the President to impose additional sanctions on senior members of Burma’s military and security forces, including Burmese military owned companies and entities, who are responsible for genocide and human rights abuses against the Rohingya; and
 (7)calls upon the President to maintain the status of the United States as a top international donor to the humanitarian response in Burma and Bangladesh and to submit a budget request for fiscal year 2020 that reflects that longstanding United States commitment.